              Case:19-04258-swd        Doc #:330 Filed: 12/30/19         Page 1 of 7




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

 In Re
                                                Case No: 19-04258 (SWD)
 NAJEEB AHMED KHAN,                             Chapter 11

                Debtor.


          CHAPTER 11 TRUSTEE’S MOTION FOR AUTHORITY TO SELL
  (I) 2010 SUNSEEKER MANHATTAN 60 YACHT, AND (II) 2018 WILLIAMS JET
 TENDERS 385s TURBOJET, FREE AND CLEAR OF ALL LIENS, INTERESTS AND
ENCUMBRANCES, WITH LIENS, INTERESTS AND ENCUMBRANCES ATTACHING
   TO THE PROCEEDS OF SALE, PURSUANT TO 11 U.S.C. § 363(b) AND § 363(f)

         Mark T. Iammartino, not individually but solely as chapter 11 trustee in the above-

captioned case (the “Chapter 11 Trustee”), hereby moves for entry of an order, substantially in

the form attached hereto as Exhibit A, approving the sale of a certain (i) 2010 Sunseeker

Manhattan 60 (with Hull No. ending in 6K910) (the “Yacht”) and (ii) 2018 Williams Jet Tenders

385s Turbojet (the “Tender”), free and clear of all liens, interests and encumbrances with such

liens, interests, and encumbrances attaching to the proceeds of the sale, pursuant to sections 363(b)

and 363(f) of the Bankruptcy Code. In support thereof, the Chapter 11 Trustee states as follows:

                                         JURISDICTION

         1.    This court (the “Court”) has jurisdiction over this case and this Motion pursuant to

28 U.S.C. §§ 157 and 1334.       This is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2). Venue of this case and the Motion in this district is proper under 28 U.S.C. §§ 1408

and 1409.

         2.    The statutory bases for the relief sought herein are Sections 363(b) and 363(f) of

11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rule 6004 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).




30074081.5                                      -1-
                Case:19-04258-swd            Doc #:330 Filed: 12/30/19              Page 2 of 7




                                               BACKGROUND

         3.      Najeeb Ahmed Khan (the “Debtor”) filed a petition for relief under Chapter 11 of

the Bankruptcy Code on October 8, 2019 (the “Petition Date”).

         4.      Pursuant to the Order Approving Appointment of Chapter 11 Trustee [Docket

No. 137] dated October 29, 2019 and the Acceptance of Appointment [Docket No. 166] filed

November 4, 2019, Mark. T. Iammartino, is the duly appointed, acting and qualified Chapter 11

Trustee in this case.

         5.      On November 1, 2019, the United States Trustee appointed an official committee

of unsecured creditors [Docket No. 155] (the “Committee”).

The Yacht and the Tender

         6.      As of the Petition Date, the Debtor owned an extensive collection of cars and boats,

including the Yacht and the Tender (together, the “Vessels”), which were moored at Catawba

Island Club, 4235 E. Beach Club Rd., Port Clinton, Ohio 43452. The Yacht is 60 feet long, and

the Tender is a 12-foot, fiberglass motorized dinghy that the Debtor generally carried onboard the

larger Yacht.

         7.      Since the Petition Date, the Chapter 11 Trustee has pulled the Vessels from the

water and placed them in dry storage for safety and security for the winter.

         8.      The Debtor’s wife, Nancy Khan, has asserted a 50% interest in the Vessels, both of

which are encumbered by a lien granted in favor of KeyBank National Association dated July 19,

2019.1




1
         The lien is in dispute and is subject to an adversary proceeding being prosecuted by the Chapter 11 Trustee
         in Adversary Case No. 19-80119-swd (the “Adversary Proceeding”).



30074081.5                                             -2-
                Case:19-04258-swd             Doc #:330 Filed: 12/30/19              Page 3 of 7




The Offer For The Yacht and the Tender

         9.       Jefferson Beach Yacht Sales has marketed the Vessels and secured a buyer willing

to purchase them on the terms set forth in the agreements attached as Exhibit B (for the Yacht) and

Exhibit C (for the Tender) (together, the “Sale Contracts”).2 Those terms include the following:

                          Buyer (for both Vessels): Michael E. Hosford (the “Buyer”)

                          Yacht Purchase Price: $865,0003 (the “Yacht Purchase Price”)

                          Yacht Deposit: $86,500 (the “Yacht Deposit”)

                          Tender Purchase Price: $40,000 (the “Tender Purchase Price”)

                          Tender Deposit: $4,000 (the “Tender Deposit”)

                          Cost of Moving the Vessels: paid by Buyer

                          Closing Date: on or before February 21, 2020

         10.      The Sale Contracts also contain two provisions to protect the Buyer in light of the

fact that the Buyer cannot fully test and inspect the Vessels until Spring, when weather permits the

Chapter 11 Trustee to get the Vessels out of dry dock and back in the water.

         11.      First, upon entry of an order approving the Sale Contracts, the Buyer will have two

weeks to retain a surveyor and conduct structural surveys of both Vessels. The Buyer will pay for

the surveys and will have until February 7, 2020 (the “Termination Deadline”) by which to

terminate the Sale Contracts based on the results of the surveys and receive a refund of the

Deposits. If the Buyer does not terminate the Sale Contracts on or before the Termination

Deadline, then the Buyer will be bound to close on the sale and remit the remainder of the Purchase

Price (for both Vessels) to the Chapter 11 Trustee. The closing for both Sale Contracts will be on

or before February 21, 2020.


2
         The Chapter 11 Trustee has filed a separate application to retain Jefferson Beach Yacht Sales as broker.
3
         The Debtor listed the Yacht with a value of $949,000 on Schedule A/B, 4.6 [Docket No. 224].



30074081.5                                              -3-
               Case:19-04258-swd        Doc #:330 Filed: 12/30/19          Page 4 of 7




         12.    Second, upon receipt of the Yacht Purchase Price, the Chapter 11 Trustee will hold

$25,000 of such amount in escrow (the “Escrow”). The Buyer has requested the Escrow because

he will not have an opportunity to conduct a final sea trial for the Yacht (the “Sea Trial”) until the

Spring. The Sea Trial will enable the Buyer to identify specific types of potentially needed repairs

that could not have been identified in the out-of-water survey (the “Post-Closing Repair

Categories”). The Buyer must identify any required repairs in the Post-Closing Repair Categories

as soon as the Sea Trial has been concluded (the “Escrow Claim Deadline”), which in no event

may occur after May 1, 2020 without the consent of the Chapter 11 Trustee.

         13.    The Escrow shall be the Buyer’s sole remedy for any such needed repairs identified

during the Sea Trial. If the Buyer does not notify the Chapter 11 Trustee of any needed repairs in

the Post-Closing Repair Categories before the Escrow Claim Deadline, then the Buyer will be

deemed to have waived any right to the Escrow funds, and the Chapter 11 Trustee may keep such

funds in their entirety. If the Buyer notifies the Chapter 11 Trustee of such needed repairs, the

Chapter 11 Trustee may elect to either (a) make the repairs or (b) release sufficient funds from the

Escrow for the Buyer to make the necessary repairs.

         14.    If the Buyer notifies the Chapter 11 Trustee of such needed repairs that cost more

than the amount of the Escrow fund, then the Chapter 11 Trustee may surrender the Escrow funds

in full satisfaction of any further obligations under the Sale Contract.

                          AUTHORITY FOR RELIEF REQUESTED

Entry Into The Sale Contract Represents Sound Business Judgment

         15.    Section 363(b) of the Bankruptcy Code provides that the trustee, after notice and a

hearing, “may use, sell or lease, other than in the ordinary course of business, property of the

estate . . .” 11 U.S.C. § 363(b)(1). Courts have used the “sound business purpose” standard for

approving the sale or use of property pursuant to section 363. See, e.g., Stephens Indus., Inc. v.


30074081.5                                      -4-
               Case:19-04258-swd         Doc #:330 Filed: 12/30/19          Page 5 of 7




McClung, 789 F.2d 386, 389-90 (6th Cir. 1986) (citing Comm. Of Equity Sec. Holders v. Lionel

Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983)). “A sale of assets is appropriate

if all provisions of § 363 are followed, the bid is fair, and the sale is in the best interests of the

estate and its creditors.” See Matter of Embrace Sys. Corp., 178 B.R. 112, 123 (Bankr. W.D.

Mich. 1995) quoting In re Charlesbank Laundry Co., 37 B.R. 20, 22 (Bankr. D. Mass. 1983).

         16.    Here, the Chapter 11 Trustee has determined that selling the Vessels to the Buyer

pursuant to the terms of the Sale Contracts is in the best interests of the estate and creditors. Among

other things, the Sale Contracts permit the Chapter 11 Trustee to: (a) quickly convert the Vessels

into cash at a fair price, based on the Chapter 11 Trustee’s assessment of the market and the

Vessels’ overall condition; (b) avoid the costs and uncertainty associated with holding onto the

Vessels for an extended period of time; and (c) avoid transport and storage costs that would accrue

if the sale were not consummated expeditiously.

The Sale Satisfies The Free And Clear Requirements of Section 363(f)

         17.    Section 363(f) of the Bankruptcy Code provides:

                        The trustee may sell property under subsection (b) or (c) of
                this section free and clear of any interest in such property of an entity
                other than the estate, only if –
                       (1) applicable nonbankruptcy law permits sale of such
                property free and clear of such interest;
                        (2) such entity consents;
                        (3) such interest is a lien and the price at which such property
                is to be sold is greater than the aggregate value of all liens on such
                property;
                        (4) such interest is in a bona fide dispute; or
                       (5) such entity could be compelled, in a legal or equitable
                proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f).




30074081.5                                        -5-
               Case:19-04258-swd          Doc #:330 Filed: 12/30/19         Page 6 of 7




         18.      Section 363(f) of the Bankruptcy Code is drafted in the disjunctive.           Thus,

satisfaction of any of the requirements enumerated therein will suffice to warrant the Chapter 11

Trustee’s sale of the Vessels free and clear of all liens, claims, rights, interests, and encumbrances

as provided in the Sale Contracts (collectively, the “Interests”). See Citicorp Homeowners

Services, Inc. v. Elliot, 94 B.R. 343, 345 (E.D. Pa. 1988).

         19.      Here, the Chapter 11 Trustee submits that each Interest satisfies at least one of the

five conditions of § 363(f) of the Bankruptcy Code, and that any such Interest will be adequately

protected by having it attach to the net proceeds of the sale, subject to any claims and defenses the

Debtor’s estate may possess with respect thereto. Because both Nancy Khan and KeyBank consent

to the sale, § 363(f) has been satisfied. Accordingly, the Chapter 11 Trustee requests that the

Vessels be transferred to the Buyer free and clear of all Interests, with such Interests to attach to

the proceeds of the sale, subject to a reservation of rights of all parties who may claim an interest

in the Vessels.

The Sale Should Take Effect Immediately

         20.      Pursuant to Bankruptcy Rule 6004(h), an order authorizing the sale of property is

stayed for fourteen (14) days after the entry of an order unless the Court orders otherwise, the

Chapter 11 Trustee requests that the Court enter an order authorizing the sale to take immediate

effect notwithstanding Fed. R. Bankr. P. 6004(h).



                             [Remainder of Page Intentionally Left Blank]




30074081.5                                        -6-
               Case:19-04258-swd         Doc #:330 Filed: 12/30/19        Page 7 of 7




                                          CONCLUSION

         WHEREFORE, the Chapter 11 Trustee respectfully requests that the Court enter an order,

substantially in the form attached to this Motion as Exhibit A, (i) granting the Motion, (ii) waiving

the 14-day period set forth in Fed. R. Bankr. P. 6004(h); and (iii) granting the Chapter 11 Trustee

such further relief as is appropriate.


 Dated:      December 30, 2019                  Respectfully submitted,

                                                MARK IAMMARTINO, Chapter 11 Trustee


                                                /s/ Nicholas M. Miller
                                                Nicholas M. Miller
                                                Thomas C. Wolford
                                                NEAL, GERBER & EISENBERG LLP
                                                Two N. LaSalle Street, Suite 1700
                                                Chicago, IL 60602
                                                Telephone: (312) 269-8000
                                                Facsimile: (312) 269-1747
                                                nmiller@nge.com
                                                twolford@nge.com

                                                - and -

                                                Rachel L. Hillegonds
                                                MILLER, JOHNSON, SNELL &
                                                CUMMISKEY, P.L.C.
                                                45 Ottawa Ave. SW, Suite 1100
                                                Grand Rapids, MI 49503
                                                Telephone: (616) 831-1711
                                                Facsimile: (616) 831-1701
                                                hillegondsr@millerjohnson.com




30074081.5
